Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 1 of 12 PageID #: 106




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------x
 SUM CHAN,                                                       Case No. 1:19-cv-07239-RPK-JO
 Plaintiff,
 v.
 THE CITY OF NEW YORK, NEW YORK CITY                             ANSWER AND COUNTERCLAIM
 POLICE DEPARTMENT, QUEENS COUNTY                                OF QI WENG
 DISTRICT ATTORNEY'S OFFICE, POLICE
 OFFICER RAFFAELE BARILE, POLICE
 OFFICER STACY RAO & QI WENG,
 Defendants.
 ----------------------------------------------------x
         Defendant Qi Weng (“Weng”) by and through his attorney herein, Law Offices of Xuejie Wong

 PLLC, alleges, in answer to the specific numbered paragraphs of the Complaint herein, as follows:

         1.      This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

         2.      Denied.

         3.      Denied.

         4.      Denied.

         5.      This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

         6.      Admitted that venue is proper in this Court.

         7.      This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

         8.      Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

         9.      Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 2 of 12 PageID #: 107




        10.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        11.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        12.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        13.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        14.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        15.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        16.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        17.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        18.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        19.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        20.     Admitted that Weng is a “private state actor.” Otherwise denied.

        21.     Denied.

        22.     Denied.



                                                 2
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 3 of 12 PageID #: 108




        23.     Denied.

        24.     Denied.

        25.     Denied.

        26.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        27.     Weng realleges his answers to Paragraphs 1-26 as though fully set forth herein.

        28.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        29.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        30.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        31.     The allegations of the first sentence are admitted. Weng lacks any personal

 knowledge of the allegations set forth in the second sentence of this Paragraph and therefore denies

 the same on the basis of information and belief.

        32.     Denied.

        33.     Admitted that Plaintiff pulled out scissors and pointed them at Weng, denied that

 they were “tiny” or 3.5 inches in length, that Plaintiff intended to use them or did use them to

 “defend himself” or that Plaintiff “pointed them to the sky.”

        34.     Denied.

        35.     Denied.

        36.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.



                                                    3
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 4 of 12 PageID #: 109




        37.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        38.     Admitted that two police officers talked to Weng at some point. Otherwise, Weng

 lacks any personal knowledge of the allegations set forth in this Paragraph and therefore denies

 the same on the basis of information and belief.

        39.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        40.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        41.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        42.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        43.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        44.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        45.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        46.     Denied that Plaintiff was a “victim” or that Weng was a “perpetrator.” Otherwise,

 Weng lacks any personal knowledge of the allegations set forth in this Paragraph and therefore

 denies the same on the basis of information and belief.




                                                    4
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 5 of 12 PageID #: 110




        47.     Denied to the extent the allegations refer to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        48.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        49.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        50.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        51.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        52.     All allegations as to Weng are denied. Otherwise, Weng lacks any personal

 knowledge of the allegations set forth in this Paragraph and therefore denies the same on the basis

 of information and belief.

        53.     omitted.

        54.     Denied.

        55.     Denied.

        56.     Weng realleges his answers to Paragraphs 1-55 as though fully set forth herein.

        57.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        58.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.



                                                 5
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 6 of 12 PageID #: 111




        59.     Weng realleges his answers to Paragraphs 1-58 as though fully Weng realleges his

 answers to Paragraphs 1-58 as though fully set forth herein.

        60.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        61.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        62.      set forth herein.

        63.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        64.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        65.     Denied.

        66.     Weng realleges his answers to Paragraphs 1-66 as though fully set forth herein.

        67.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        68.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        69.     Weng realleges his answers to Paragraphs 1-71 as though fully set forth herein.




                                                 6
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 7 of 12 PageID #: 112




        70.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        71.     Denied

        72.     Weng realleges his answers to Paragraphs 1-71 as though fully set forth herein.

        73.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        74.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        75.     Weng realleges his answers to Paragraphs 1-71 as though fully set forth herein.

        76.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        77.     Weng realleges his answers to Paragraphs 1-76 as though fully set forth herein.

        78.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        79.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        80.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        81.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.



                                                 7
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 8 of 12 PageID #: 113




        82.     This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        83.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        84.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        85.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        86.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        87.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        88.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        89.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        90.     Weng realleges his answers to Paragraphs 1-89 as though fully set forth herein.

        91.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        92.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.



                                                 8
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 9 of 12 PageID #: 114




        93.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        94.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        95.     Weng lacks any personal knowledge of the allegations set forth in this Paragraph

 and therefore denies the same on the basis of information and belief.

        96.     Denied.

        97.     Weng realleges his answers to Paragraphs 1-96 as though fully set forth herein.

        98.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        99.     Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        100.    Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.

        101.    Denied. as to any allegations directed to Weng. Otherwise, Weng lacks any

 personal knowledge of the allegations set forth in this Paragraph and therefore denies the same on

 the basis of information and belief.




                                                 9
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 10 of 12 PageID #: 115




        102.    Except for the allegation regarding Plaintiff’s refusal to cooperate, which is denied,

 Weng lacks any personal knowledge of the allegations set forth in this Paragraph and therefore

 denies the same on the basis of information and belief.

        103.    This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        104.    Denied.

        105.    This Paragraph does not allege facts against Weng. To the extent it is construed to

 allege facts, such facts are denied.

        106.    Denied.



                                     AFFIRMATIVE DEFENSES

        1.      The Court lacks subject matter jurisdiction over the claims against Weng.

        2.      Plaintiff as failed to state a claim upon which relief can be granted.

        3.      Any injury that caused to Plaintiff was a result of Weng using reasonable force to

 ward off, out of self-defense, Plaintiff’s unprovoked assault and battery. Plaintiff instigated an

 argument, threatened to kill Weng with scissors, and choked Weng before Weng ever took any

 action to defend himself. The force Weng used was no greater than that necessary to protect him

 from further assault and battery.

        4.      Plaintiff has failed to mitigate damages.

        WHEREFORE, Weng prays that Plaintiff take nothing by way of his Complaint, that the

 Complaint be dismissed and that Weng be awarded his attorneys’ fees, costs of suit, and such other

 relief as the Court deems appropriate.




                                                 10
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 11 of 12 PageID #: 116




                                         COUNTERCLAIM

         1.      In the event that the Court determines that supplemental jurisdiction exists between,

 Plaintiff and Weng pursuant to 28 U.S.C. 1367(a), Weng alleges the following counterclaims

 against Plaintiff as follows.

         2.      On December 26, 2019, in downtown Flushing, New York, Plaintiff approached

 Weng’s vehicle, pounded on the driver’s side window with great force, and demanded that Weng

 move his vehicle.

         3.      When Weng opened his window to talk with Plaintiff, and asked why he would not

 park in a vacant spot, Plaintiff reached through the window of Weng’s vehicle and choked and

 throttled Weng until Weng was gasping for breath. Plaintiff’s nail slicked into his neck and caused

 it bleeding and hard to breath.

         4.      Weng was still sitting in the car, and had to push Plaintiff off of his neck.

         5.      Weng then opened his car door, and Plaintiff then took out scissors from a black

 bag, pointed them in the direction of Weng and stated to him, in sum and substance, “I am going

 to kill you, be careful.”

         6.      After Plaintiff made further threatening statements to Weng,

         7.      Plaintiff’s assault and battery upon Weng, as alleged in the foregoing Paragraphs,

 has caused Weng to suffer physical and emotional injuries, pain and suffering, and loss of income

 in an amount to be proved at trial. In addition, as a proximate result thereof, Weng has incurred

 and is continuing to incur medical expenses in an amount to be proved at trial.

         8.      Wherefore, Defendant demands judgment in the sum of $1,251,000.00.




                                                   11
Case 1:19-cv-07239-RPK-JO Document 18 Filed 05/26/20 Page 12 of 12 PageID #: 117




        WHEREFORE, Weng prays that the Court enter judgment on this Counterclaim in the

 amount of $1,251,000 and punitive damages proved by Weng and that the Court award Weng

 attorneys’ fees, costs of suit, interest, and such other relief as the Court deems appropriate.



                                                               /s/ Xuejie Wong____________
                                                        Xuejie Wong, Esq.,
                                                        Law Offices of Xuejie Wong, PLLC
                                                        Attorney for Plaintiff
                                                        136-20 38th Avenue, Suite 9I,
                                                        Flushing, New York 11354
                                                        (718) 461-8461
                                                        Attorneys for Qi Weng




                                                  12
